Exhibit 10.20

SUMMARY OF GARDNER DENVER, INC.

MANAGEMENT RETENTION PROGRAM

The Gardner Denver, Inc. (the “Company”) Management Retention Program (the
“Program”) is effective on November 11, 2012. The Program is administered by the
Management Development and Compensation Committee of the Board of Directors of
the Company (the “Committee”). The Committee has plenary authority, in its sole
discretion, to (a) select the participants under the Program, and (b) interpret
the Program, including any award, and to make all other determinations necessary
or advisable for the administration of the Program. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Program in
the manner and to the extent it deems desirable to carry the Program into
effect. The determinations of the Committee in the administration of the Program
are final and conclusive.

The following executive officers received cash awards equal to 1.0 times their
base salary in effect at the time of the award: (i) Michael M. Larsen,
President, Chief Executive Officer and Chief Financial Officer, (ii) Brent A.
Walters, Vice President, General Counsel, Chief Compliance Officer & Secretary,
and (iii) Susan A. Gunn, Vice President, Human Resources. Vincent Trupiano, Vice
President, Gardner Denver, Inc. and President, Industrial Products Group,
received a cash award equal to 0.5 times his base salary in effect at the time
of the award. At the time of his award, Mr. Trupiano was not an executive
officer of the Company.

In the event of the consummation of a sale of the Company approved by the Board
of Directors, cash awards under the Program will be payable in two tranches:
(a) 50% of the cash award would be due and payable upon the consummation of any
such approved sale; and (b) 50% of the cash award will be due and payable six
months after the consummation of such approved sale. In the event no approved
sale of the Company is consummated on or before November 11, 2013, the cash
award will be due and payable in full on November 11, 2013.

If a participant is terminated without “cause” or voluntarily resigns for “good
reason” at any time prior to such participant’s cash award, in whole or in part,
becoming due and payable, then the balance of the cash award will be accelerated
and paid in cash within 15 days after the date of termination of employment. No
cash award, or balance thereof, will be due and payable on or after separation
from employment as a result of disability, retirement, voluntary resignation
(other than voluntary resignation for “good reason”), or death, and in such
event any portion of the cash award that remains unpaid will be forfeited.